Exhibit 10.1

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED SENIOR SECURED, SUPER-PRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND WAIVER AND CONSENT OF LENDERS AND
AGENT

 

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED SENIOR SECURED,
SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT AND WAIVER AND CONSENT OF
LENDERS AND AGENT (this “Waiver and Amendment”) is dated as of April 23, 2009,
and entered into by and among FLEETWOOD ENTERPRISES, INC. as debtor and
debtor-in-possession (“Fleetwood”), FLEETWOOD HOLDINGS INC. (“Holdings”) as
debtor and debtor-in-possession and those Subsidiaries of Fleetwood and Holdings
listed on the signature pages hereof as debtors and debtors-in-possession
(collectively, “Borrowers”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Lenders.

 

RECITALS

 

WHEREAS, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Fourth Amended and Restated Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement dated as of April 1, 2009 (as amended,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein but not otherwise
defined shall have their respective meanings as defined in the Credit Agreement;

 

WHEREAS, on April 1, 2009, the United States Bankruptcy Court for the Central
District of California, Riverside Division entered the Interim Order approving,
among other things, the entry by Fleetwood and the Borrowers of the Credit
Agreement and the extension of credit thereunder on an interim basis;

 

WHEREAS, the term “Approved Budget” is defined in the Credit Agreement as a
weekly delivered rolling 13-week post-petition budget that is acceptable to the
Agent and the Required Lenders, the initial version of which was approved by the
Bankruptcy Court and attached as an exhibit to the Interim Order; provided that
any Approved Budget may be subsequently amended, supplemented or replaced by the
Borrowers with the approval of the Agent and the Required Lenders and without
further approval of the Bankruptcy Court (with any such supplement that solely
adds an additional Measurement Period deemed acceptable if no objection thereto
is made by the Agent or the Required Lenders within two (2) Business Days of
receipt thereof);

 

WHEREAS, (a) Section 5.2(s) of the Credit Agreement provides that by the end of
the day four (4) Business Days following the last day of each Measurement
Period, the Borrowers must deliver to the Agent a report (a “Variance Report”)
stating whether the Borrowers are in compliance with the conditions set forth in
Section 7.22 of the Credit Agreement together with supporting detail reasonably
acceptable to the Agent, which supporting

 

1

--------------------------------------------------------------------------------


 

detail shall include, without limitation, statements of weekly and cumulative
variances for the applicable six (6) Measurement Period testing period in any
Line Item for expenditures; (b) the Variance Reports delivered to the Agent on
April 9, 2009 and April 16, 2009 indicated that the Borrowers were not in
compliance with the covenants set forth in Section 7.22(a) of the Credit
Agreement with respect to the Measurement Periods ended April 5, 2009 and
April 12, 2009, respectively; and (c) the Borrowers have advised the Lenders
that the failure to comply with Section 7.22(a) of the Credit Agreement for the
Measurement Periods ended April 5, 2009 and April 12, 2009, respectively, was
caused by a delay in receipt of a receivable, the payment of which is initiated
by the U.S. Army Corps of Engineers and scheduled for receipt in April 2009
relating to Fleetwood’s military modular business in an amount not less than
$6,400,000, originally budgeted to be received in the week ending April 5, 2009
(the “April Military Housing Payment”);

 

WHEREAS, the Borrowers have advised the Lenders that the revised proposed
Approved Budget, attached hereto as Exhibit A, reflects the new projected date
for receipt of the April Military Housing Payment (on or prior to April 17, 2009
(such date the “Military Payment Revised Date”));

 

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
approve the proposed Approved Budget attached hereto as Exhibit A, thereby
causing such proposed Approved Budget to become the Approved Budget;

 

WHEREAS, the Borrowers have requested of the Agent and the Lenders certain other
waivers, consents and approvals under the Credit Agreement;

 

WHEREAS, the Borrowers have requested the amendments to the Credit Agreement as
further set forth herein; and

 

WHEREAS, the Required Lenders and the Agent are willing to give the waivers,
consents and approvals requested by the Loan Parties and the Lenders and the
Agent are willing to agree to the amendments to the Credit Agreement requested
by the Borrowers, in each case, on the terms and conditions set forth in this
Waiver and Amendment.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:

 


1.     WAIVER.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH BELOW
UNDER SECTION 5, THE LENDERS HEREBY WAIVE ANY DEFAULT OR EVENT OF DEFAULT THAT
MAY HAVE ARISEN SOLELY FROM THE FAILURE OF THE BORROWERS TO COMPLY WITH
SECTION 7.22(A) OF THE CREDIT AGREEMENT FOR THE MEASUREMENT PERIODS ENDED
APRIL 5, 2009 AND APRIL 12, 2009 AS WELL AS ANY BREACHES OF REPRESENTATIONS AND
WARRANTIES AND DEFAULTS OR EVENTS OF DEFAULT UNDER ANY OTHER LOAN DOCUMENTS
BROUGHT ABOUT SOLELY BY THE AFOREMENTIONED BREACH, IN EACH CASE, PRIOR TO THE
DATE HEREOF.  FOR THE AVOIDANCE OF DOUBT, BY THE FOREGOING WAIVER, THE LENDERS
SHALL NOT HAVE WAIVED ANY REQUIREMENT FOR THE BORROWERS TO COMPLY WITH
SECTION 7.22(A) OF THE CREDIT AGREEMENT, AS THE SAME SHALL BE IN EFFECT UPON THE
AMENDMENT AND RESTATEMENT OF THE APPROVED BUDGET AS CONSENTED TO BY THE REQUIRED
LENDERS PURSUANT TO SECTION 2 BELOW.

 

2

--------------------------------------------------------------------------------


 


2.     CONSENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH BELOW
UNDER SECTION 5, THE LENDERS HEREBY CONSENT TO AND APPROVE THE PROPOSED APPROVED
BUDGET ATTACHED HERETO AS EXHIBIT A AND SUCH PROPOSED APPROVED BUDGET SHALL
THEREFORE BECOME THE APPROVED BUDGET.


 


3.     AMENDMENTS TO THE CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON
THE TERMS SET FORTH IN THIS WAIVER AND AMENDMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS
WAIVER AND AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


3.1   AMENDMENT TO SECTION 7.22.  SECTION 7.22 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY ADDING THE FOLLOWING CLAUSE (C) AFTER THE EXISTING CLAUSE (B):


 

“(c)         Fleetwood Liquidity for any six consecutive Measurement Periods
shall not be less than eighty-five percent (85%) of the average projected
Fleetwood Liquidity as set forth in the Approved Budget for such six consecutive
Measurement Periods, in each case, tested on a rolling six (6) consecutive
Measurement Period basis; provided that before the end of the Initial Testing
Period, the test shall be for all lesser number of Measurement Periods as shall
have been completed through the end of the applicable Measurement Period;
provided further that there shall be no diminution in the percentage of
projected cash receipts for any tests during the Initial Testing Period.”

 


3.2   AMENDMENTS TO ANNEX A.  ANNEX A TO THE CREDIT AGREEMENT SHALL BE AMENDED
BY ADDING THE FOLLOWING ADDITIONAL DEFINITIONS IN THE APPROPRIATE ALPHABETICAL
ORDER THERETO:


 

“Fleetwood Liquidity” means, for any Measurement Period, the sum of (a) the
Availability as of the last day of such Measurement Period plus (b) the
Qualified Cash Equivalents held by the Loan Parties as of the last day of such
Measurement Period, and for multiple Measurement Periods, the sum of the
Fleetwood Liquidity amounts for the Measurement Periods in the applicable
testing period divided by the number of Measurement Periods in such testing
period.

 

“Qualified Cash Equivalents” means, as of any date for any Person, the balance
of cash and marketable securities (other than Borrowing Base Cash Collateral)
held by such Person in the United States on such date, which cash and marketable
securities are held in an account with the Agent and are subject to a first
priority, perfected Lien in favor of the Agent and the use of which is not
otherwise restricted, by law or by agreement.

 


3.3   AMENDMENT TO ANNEX A.  ANNEX A TO THE CREDIT AGREEMENT SHALL BE AMENDED BY
AMENDING AND RESTATING CLAUSE (VII) OF THE DEFINITION OF “TERMINATION DATE” TO
READ AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

“(vii) April 30, 2009 if the Final Order has not been entered by the Bankruptcy
Court on or before such date,”

 


4.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS WAIVER AND AMENDMENT,
EACH OF FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND
THE AGENT THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE AS OF THE
DATE HEREOF:


 


4.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS WAIVER AND AMENDMENT AND, AS APPLICABLE, THE
CONSENT OF GUARANTORS ATTACHED HERETO AS EXHIBIT B (THE “CONSENT”).


 


4.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS WAIVER AND AMENDMENT
AND THE CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY
HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF EACH OF THE LOAN PARTIES.


 


4.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS WAIVER AND AMENDMENT AND THE CONSENT AND EACH LOAN PARTY’S
PERFORMANCE OF THIS WAIVER AND AMENDMENT, THE CONSENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT CONFLICT
WITH, OR CONSTITUTE A VIOLATION OR BREACH OF, OR RESULT IN THE IMPOSITION OF ANY
LIEN UPON THE PROPERTY OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES, BY REASON OF THE
TERMS OF (A) EXCEPT AS PROHIBITED OR EXCUSED BY THE APPLICABLE ORDER OR BY
REASON OF COMMENCEMENT OF THE CHAPTER 11 CASES, ANY MATERIAL CONTRACT, MORTGAGE,
LEASE, AGREEMENT, INDENTURE, OR INSTRUMENT TO WHICH FLEETWOOD OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR WHICH IS BINDING UPON IT, THE BREACH OF WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (B) ANY
REQUIREMENT OF LAW APPLICABLE TO FLEETWOOD OR ANY OF ITS SUBSIDIARIES, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT OR (C) THE CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OR THE
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP AGREEMENT (OR OTHER
ORGANIZATIONAL DOCUMENTS) OF FLEETWOOD OR ANY OF ITS SUBSIDIARIES, AND DO NOT
AND WILL NOT REQUIRE ANY CONSENT OR APPROVAL OF ANY PERSON OTHER THAN THE
PARTIES HERETO.


 


4.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS WAIVER AND AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A
PARTY THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY
BE AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.


 


4.5   NO DEFAULT OR EVENT OF DEFAULT.  EXCEPT AS DESCRIBED IN THIS WAIVER AND
AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING, AND NO EVENT WILL RESULT
FROM THE EXECUTION AND DELIVERY OF THIS WAIVER AND AMENDMENT OR THE CONSENT,
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.

 

4

--------------------------------------------------------------------------------


 


4.6   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS WAIVER AND AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


4.7   CHANGES TO THE APPROVED BUDGET.  OTHER THAN AS NECESSARY TO REFLECT THE
DELAYED RECEIPT BY THE BORROWERS OF THE APRIL MILITARY HOUSING PAYMENT ON OR
PRIOR TO THE MILITARY PAYMENT REVISED DATE, AND THE ADDITION OF ANY SUPPLEMENT
THAT SOLELY ADDS AN ADDITIONAL ONE OR MORE MEASUREMENT PERIODS TO THE APPROVED
BUDGET IN EFFECT PRIOR TO THE EFFECTIVENESS OF THIS WAIVER AND AMENDMENT, NO
AMENDMENTS, SUPPLEMENTS OR REPLACEMENTS OR OTHER CHANGES WERE MADE TO THE
APPROVED BUDGET COMPARED TO THAT WHICH WAS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF THIS WAIVER AND AMENDMENT.


 


5.     CONDITIONS TO EFFECTIVENESS OF THIS WAIVER AND AMENDMENT.  THIS WAIVER
AND AMENDMENT, AND THE CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE
EFFECTIVE ONLY IF AND WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE
BEEN DELIVERED TO THE AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD,
THE BORROWERS, THE AGENT AND EACH REQUIRED LENDER (OR WITH RESPECT TO THE
AMENDMENT IN SECTION 3.3, EACH LENDER) AND ONLY IF AND WHEN EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:


 


5.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


5.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS WAIVER AND AMENDMENT
BECOMES EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS
EXPRESSLY STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE
AND CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO
THE AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


6.     EFFECTIVE DATE.  THIS WAIVER AND AMENDMENT SHALL BECOME EFFECTIVE (THE
“EFFECTIVE DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 5; PROVIDED THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
AMENDMENT SET FORTH IN SECTION 3.3 SHALL ONLY BE EFFECTIVE ON THE DATE WHEN THE
AGENT HAS RECEIVED COUNTERPARTS OF THIS WAIVER AND AMENDMENT FROM ALL LENDERS.


 


7.     EFFECT OF WAIVER AND AMENDMENT; RATIFICATION.  THIS WAIVER AND AMENDMENT
IS A LOAN DOCUMENT.  FROM AND AFTER THE DATE ON WHICH THIS WAIVER AND AMENDMENT
BECOMES EFFECTIVE, ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT
SHALL MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 


8.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.

 

5

--------------------------------------------------------------------------------



 


9.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
WAIVER AND AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
WAIVER AND AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE,
SHALL BE GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA;
PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.  THE PROVISIONS IN SECTION 13.3 OF THE CREDIT AGREEMENT WITH
RESPECT TO GOVERNING LAW, CHOICE OF FORUM AND SERVICE OF PROCESS SHALL APPLY TO
THE WAIVER AND AMENDMENT AS IF FULLY SET FORTH HEREIN.


 


10.   NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS WAIVER AND
AMENDMENT DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND
OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


 


11.   COMPLETE AGREEMENT.  THIS WAIVER AND AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS WAIVER AND AMENDMENT DOES NOT CONSTITUTE A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY
OTHER BASIS FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


12.   CAPTIONS; COUNTERPARTS.  THE HEADINGS AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS WAIVER AND AMENDMENT MAY BE EXECUTED BY
ONE OR MORE OF THE PARTIES TO THIS WAIVER AND AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Waiver and
Amendment as of the date set forth above.

 

“BORROWERS”

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

 

By:

FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

First Amendment

 

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Senior Vice President and Chief Financial Officer

 

First Amendment

 

--------------------------------------------------------------------------------


 

“GUARANTOR”

FLEETWOOD ENTERPRISES, INC., as the Guarantor

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Senior Vice President and Chief Financial Officer

 

First Amendment

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

“AGENT”

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

[g118371kei001.jpg] 

 

 

                                                               

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

“LENDERS”

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

[g118371kei002.jpg] 

 

 

                                                                      

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

“LENDERS”

WELLS FARGO FOOTHILL, INC. fka FOOTHILL CAPITAL CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Juan Barrera

 

 

Juan Barrera

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

“LENDERS”

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Robin L.Arriola

 

 

Robin L.Arriola

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

“LENDERS”

TEXTRON FINANCIAL CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Norbert Schmidt

 

 

Norbert Schmidt

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

“LENDERS”

WACHOVIA BANK, NATIONAL ASSOCIATION, (formerly known as WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN)), N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael White

 

 

Michael White

, Vice President

 

First Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Consent of Guarantors

 

Reference is made to that certain First Amendment to Fourth Amended and Restated
Senior Secured, Super-Priority Debtor-in-Possession and Waiver and Consent of
Lenders and Agent (the “Waiver and Amendment”) dated as of April 23, 2009, and
entered into by and among FLEETWOOD ENTERPRISES, INC. as debtor and
debtor-in-possession (“Fleetwood”), FLEETWOOD HOLDINGS INC. (“Holdings”) as
debtor and debtor-in-possession and those Subsidiaries of Fleetwood and Holdings
listed on the signature pages hereof as debtors and debtors-in-possession
(collectively, “Borrowers”), the banks and other financial institutions
signatory thereto that are parties as Lenders to the Credit Agreement referred
to therein (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent
and collateral agent (in such capacity, the “Agent”) for the Lenders. 
Capitalized terms used herein but not otherwise defined shall have their
respective meanings as defined in the Waiver and Amendment.

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the Waiver and Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the Waiver
and Amendment, the obligations of each of the undersigned Guarantors are not
impaired or affected and the Guaranties continue in full force and effect, and
(c) ratifies its Guaranty and each of the Loan Documents to which it is a party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 23rd day of April, 2009.

 

 

GUARANTORS

FLEETWOOD ENTERPRISES, INC.

 

FLEETWOOD CANADA LTD.

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------